Exhibit 10.3
 
SMTC CORPORATION
FORM OF FIFTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
 
ARTICLE I
 
The name of the Corporation is “SMTC Corporation”.
 
ARTICLE II
 
The registered office of this corporation in the State of Delaware is located at
1013 Centre Road, in the City of Wilmington, County of New Castle. The name of
its registered agent at such address is Corporation Service Company.
 
ARTICLE III
 
The purpose of this Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware (the “DGCL”).
 
ARTICLE IV
 
The total number of shares of all classes of stock which the Corporation shall
have authority to issue is 31,000,000 shares, consisting of (i) 26,000,000
shares of Common Stock, $0.01 par value per share (“Common Stock”), and
(ii) 5,000,000 shares of Preferred Stock, $0.01 par value per share (“Preferred
Stock”).
 
The following is a statement of the designations and the powers, privileges and
rights, and the qualifications, limitations or restrictions thereof in respect
of each class of capital stock of the Corporation.
 

 
1.
Common Stock.

 

 
A.
General. Subject to the powers, preferences and rights of any Preferred Stock,
including any series thereof, having any preference or priority over, or rights
superior to, the Common Stock and except as otherwise provided by law and this
Article, the holders of the Common Stock shall have and possess all powers and
voting and other rights pertaining to the stock of the corporation and each
share of Common Stock shall be entitled to one vote. Except as otherwise
provided by the DGCL or this Amended and Restated Certificate of Incorporation,
the holders of record of Common Stock shall share ratably in all dividends
payable in cash, stock or otherwise and other distributions, whether in respect
of liquidation or dissolution (voluntary or involuntary) or otherwise. The
holders of the Common Stock shall have no preemptive rights to subscribe for any
shares of any class of stock of this Corporation whether now or hereafter
authorized.

 

 
B.
Voting. The holders of the Common Stock are entitled to one vote for each share
of Common Stock held at all meetings of stockholders. There shall be no
cumulative voting.

 

 
C.
Number. The number of authorized shares of Common Stock may be increased or
decreased (but not below the number of shares thereof then outstanding) by the
affirmative vote of the holders of a majority of the stock of the Corporation
entitled to vote, irrespective of the provisions of Section 242(b)(2) of the
DGCL.

 

 
D.
Dividends. Dividends may be declared and paid on the Common Stock from funds
lawfully available therefor as and when determined by the Board of Directors and
subject to any preferential dividend rights of any then outstanding Preferred
Stock.

 

 
E.
Liquidation. Upon the dissolution or liquidation of the Corporation, whether
voluntary or involuntary, holders of Common Stock will be entitled to receive
all assets of the Corporation available for distribution to its stockholders,
subject to any preferential rights of any then outstanding Preferred Stock.

 

 
2.
Preferred Stock.

 
Preferred Stock may be issued from time to time in one or more series, each of
such series to have such terms as stated or expressed herein and in the
resolution or resolutions providing for the issue of such series adopted by the
Board of Directors of the Corporation as hereinafter provided. Any shares of
Preferred Stock which may be redeemed, purchased or acquired by the Corporation
may be reissued except as otherwise provided by law or this
 
 
 

--------------------------------------------------------------------------------

 
Amended and Restated Certificate of Incorporation. Different series of Preferred
Stock shall not be construed to constitute different classes of shares for the
purposes of voting by classes unless expressly provided in the resolution or
resolutions providing for the issue of such series adopted by the Board of
Directors as hereinafter provided.
 
Authority is hereby expressly granted to the Board of Directors from time to
time to issue the Preferred Stock in one or more series, and in connection with
the creation of any such series, by resolution or resolutions providing for the
issue of the shares thereof, to determine and fix such voting powers, full or
limited, or no voting powers, and such designations, preferences and relative
participating, optional or other special rights, and qualifications, limitations
or restrictions thereof, including without limitation thereof, dividend rights,
conversion rights, redemption privileges and liquidation preferences, as shall
be stated and expressed in such resolutions, all to the full extent now or
hereafter permitted by the DGCL. Without limiting the generality of the
foregoing, the resolutions providing for issuance of any series of Preferred
Stock may provide that such series shall be superior or rank equally or be
junior to the Preferred Stock of any other series to the extent permitted by law
and this Amended and Restated Certificate of Incorporation. Except as otherwise
provided in this Amended and Restated Certificate of Incorporation, no vote of
the holders of the Preferred Stock or Common Stock shall be a prerequisite to
the designation or issuance of any shares of any series of the Preferred Stock
authorized by and complying with the conditions of this Amended and Restated
Certificate of Incorporation, the right to have such vote being expressly waived
by all present and future holders of the capital stock of the Corporation.
 
ARTICLE V
 
The Corporation shall have a perpetual existence.
 
ARTICLE VI
 
In furtherance of and not in limitation of the powers conferred by statute, the
Board of Directors is expressly authorized to adopt, amend or repeal the By-Laws
of this Corporation, subject to the right of the stockholders entitled to vote
with respect thereto to alter and repeal the By-Laws adopted or amended by the
Board of Directors.
 
ARTICLE VII
 
Except to the extent that the DGCL prohibits the elimination or limitation of
liability of directors for breaches of fiduciary duty, no director of the
Corporation shall be personally liable to the Corporation or its stockholders
for monetary damages for any breach of fiduciary duty as a director,
notwithstanding any provision of law imposing such liability. No amendment to or
repeal of this provision shall apply to or have any effect on the liability or
alleged liability of any director of the Corporation for or with respect to any
acts or omissions of such director occurring prior to such amendment.
 
ARTICLE VIII
 

 
1.
Indemnification. The Corporation shall, to the maximum extent permitted under
the DGCL and except as set forth below, indemnify, hold harmless and, upon
request, advance expenses to each person (and the heirs, executors or
administrators of such person) who was or is a party or is threatened to be made
a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of the fact
that he or she is or was, or has agreed to become, a director or officer of the
Corporation, or is or was serving, or has agreed to serve, at the request of the
Corporation, as a director, officer or trustee of, or in a similar capacity
with, another corporation, partnership, joint venture, trust or other
enterprise, including any employee benefit plan (any such person being referred
to hereafter as an “Indemnitee”), or by reason of any action alleged to have
been taken or omitted in such capacity, against all expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him or her or on his or her behalf in connection with
such action, suit or proceeding and any appeal therefrom, if he or she acted in
good faith and in a manner he or she reasonably believed to be in, or not
opposed to, the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe his or her
conduct was unlawful. Notwithstanding anything to the contrary in this Article,
the Corporation shall not indemnify an Indemnitee seeking indemnification in
connection with any action, suit, proceeding, claim or counterclaim, or part
thereof, initiated by the Indemnitee unless the initiation thereof was approved
by the Board of Directors of the Corporation.

 
 
2

--------------------------------------------------------------------------------

 

 
2.
Advance of Expenses. Notwithstanding any other provisions, this Amended and
Restated Certificate of Incorporation, the By-Laws of the Corporation, or any
agreement, vote of stockholder or disinterested directors, or arrangement to the
contrary, the Corporation shall advance payment of expenses incurred by an
Indemnitee in advance of the final disposition of any matter only upon receipt
of an undertaking by or on behalf of the Indemnitee to repay all amounts so
advanced in the event that it shall ultimately be determined that the Indemnitee
is not entitled to be indemnified by the Corporation as authorized in this
Article. Such undertaking may be accepted without reference to the financial
ability of the Indemnitee to make such repayment.

 

 
3.
Subsequent Amendment. No amendment, termination or repeal of this Article or of
the relevant provisions of the DGCL or any other applicable laws shall affect or
diminish in any way the rights of any Indemnitee to indemnification under the
provisions hereof with respect to any action, suit, proceeding or investigation
arising out of or relating to any actions, transactions or facts occurring prior
to the final adoption of such amendment, termination or repeal.

 

 
4.
Other Rights. The Corporation may, to the extent authorized from time to time by
its Board of Directors, grant indemnification rights to other employees or
agents of the Corporation or other persons serving the Corporation and such
rights may be equivalent to, or greater or less than, those set forth in this
Article.

 

 
5.
Reliance. Persons who after the date of the adoption of this provision become or
remain directors or officers of the Corporation or who, while a director or
officer of the Corporation, become or remain a director, officer, employee or
agent of a subsidiary, shall be conclusively presumed to have relied on the
rights to indemnity, advance of expenses and other rights contained in this
Article in entering into or continuing such service. The rights to
indemnification and to the advance of expenses conferred in this Article shall
apply to claims made against an indemnitee arising out of acts or omissions
which occurred or occur both prior and subsequent to the adoption hereof.

 

 
6.
Merger or Consolidation. If the Corporation is merged into or consolidated with
another corporation and the Corporation is not the surviving corporation, the
surviving corporation shall assume the obligations of the Corporation under this
Article with respect to any action, suit, proceeding or investigation arising
out of or relating to any actions, transactions or facts occurring prior to the
date of such merger or consolidation.

 

 
7.
Insurance. The Corporation shall have power to purchase and maintain insurance
on behalf of any person who is or was, or has agreed to become, a director,
officer, employee or agent of the Corporation, or is or was serving, or has
agreed to serve, at the request of the Corporation as a director, officer,
employee, agent or trustee of another corporation, partnership, joint venture,
trust or other enterprise, including any employee benefit plan, against all
expenses (including attorney’s fees) judgments, fines or amounts paid in
settlement incurred by such person in any such capacity or arising out of his or
her status as such, whether or not the Corporation would have the power to
indemnify him or her against such expenses under the DGCL.

 

 
8.
Savings Clause. If this Article or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Corporation shall
nevertheless indemnify each Indemnitee as to any expenses, including attorneys’
fees, judgments, fines and amounts paid in settlement in connection with any
action, suit, proceeding or investigation, whether civil, criminal or
administrative, including an action by or in the right of the Corporation, to
the fullest extent permitted by any applicable portion of this Article that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

 
ARTICLE IX
 
The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Amended and Restated Certificate of Incorporation,
in the manner now or hereafter prescribed by statute and this Amended and
Restated Certificate of Incorporation, and all rights conferred upon
stockholders herein are granted subject to this reservation.
 
ARTICLE X
 
This Article is inserted for the management of the business and for the conduct
of the affairs of the Corporation.
 
 
3

--------------------------------------------------------------------------------

 

 
1.
Number of Directors. The number of directors of the Corporation shall not be
less than three. The exact number of directors within the limitations specified
in the preceding sentence shall be fixed from time to time by, or in the manner
provided in, the By-Laws of the Corporation.

 

     

 

 
2.
Election of Directors. Elections of directors need not be by written ballot
except as and to the extent provided in the By-Laws of the Corporation.

 

 
3.
Terms of Office. Except as provided in Section 6 of this Article X, each
director shall serve for a term ending on the date of the annual meeting
following the annual meeting at which such director was elected; provided,
however, that the term of each director shall be subject to the election and
qualification of his or her successor and to his or her earlier death,
resignation or removal.

 
 

 
4.
Removal. The directors of the Corporation may not be removed without cause and
may be removed for cause only by the affirmative vote of the holders of at least
seventy-five percent (75%) of the shares of the capital stock of the Corporation
issued and outstanding and entitled to vote generally in the election of
directors cast at a meeting of the stockholders called for that purpose,
notwithstanding the fact that a lesser percentage may be specified by law.

 

 
5.
Vacancies. Any vacancy in the Board of Directors, however occurring, including a
vacancy resulting from an enlargement of the Board, shall be filled only by vote
of a majority of the directors then in office, although less than a quorum, or
by a sole remaining director. A director elected to fill a vacancy shall be
elected for the unexpired term of his or her predecessor in office, and a
director chosen to fill a position resulting from an increase in the number of
directors shall hold office until the next election of the class for which such
director shall have been chosen, subject to the election and qualification of
his or her successor and to his or her earlier death, resignation or removal.

 

 
6.
Stockholder Nominations and Introduction of Business, Etc. Advance notice of
stockholder nominations for election of directors and other business to be
brought by stockholders before either an annual or special meeting of
stockholders shall be given in the manner provided by the By-Laws of this
Corporation.

 
ARTICLE XI
 

 
1.
Dividends. The Board of Directors shall have authority from time to time to set
apart out of any assets of the Corporation otherwise available for dividends a
reserve or reserves as working capital or for any other purpose or purposes, and
to abolish or add to any such reserve or reserves from time to time as said
board may deem to be in the interest of the Corporation; and said Board shall
likewise have power to determine in its discretion, except as herein otherwise
provided, what part of the assets of the Corporation available for dividends in
excess of such reserve or reserves shall be declared in dividends and paid to
the stockholders of the Corporation.

 

 
2.
Issuance of Stock. The shares of all classes of stock of the Corporation may be
issued by the Corporation from time to time for such consideration as from time
to time may be fixed by the Board of Directors of the Corporation, provided that
shares of stock having a par value shall not be issued for a consideration less
than such par value, as determined by the Board. At any time, or from time to
time, the Corporation may grant rights or options to purchase from the
Corporation any shares of its stock of any class or classes to run for such
period of time, for such consideration, upon such terms and conditions, and in
such form as the Board of Directors may determine. The Board of Directors shall
have authority, as provided by law, to determine that only a part of the
consideration which shall be received by the Corporation for the shares of its
stock which it shall issue from time to time, shall be capital; provided,
however, that, if all the shares issued shall be shares having a par value, the
amount of the part of such consideration so determined to be capital shall be
equal to the aggregate par value of such shares. The excess, if any, at any
time, of the total net assets of the Corporation over the amount so determined
to be capital, as aforesaid, shall be surplus. All classes of stock of the
Corporation shall be and remain at all times nonassessable.
 
The Board of Directors is hereby expressly authorized, in its discretion, in
connection with the issuance of any obligations or stock of the Corporation (but
without intending hereby to limit its general power so to do in other cases), to
grant rights or options to purchase stock of the Corporation of any class upon
such

 
 
4

--------------------------------------------------------------------------------

 
terms and during such period as the Board of Directors shall determine, and to
cause such rights to be evidenced by such warrants or other instruments as it
may deem advisable.
 

 
3.
Inspection of Books and Records. The Board of Directors shall have power from
time to time to determine to what extent and at what times and places and under
what conditions and regulations the accounts and books of the Corporation, or
any of them, shall be open to the inspection of the stockholders; and no
stockholder shall have any right to inspect any account or book or document of
the Corporation, except as conferred by the laws of the State of Delaware,
unless and until authorized so to do by resolution of the Board of Directors or
of the stockholders of the Corporation.

 

 
4.
Location of Meetings, Books and Records. Except as otherwise provided in the
By-laws, the stockholders of the Corporation and the Board of Directors may hold
their meetings and have an office or offices outside of the State of Delaware
and, subject to the provisions of the laws of said State, may keep the books of
the Corporation outside of said State at such places as may, from time to time,
be designated by the Board of Directors or by the By-laws of this Corporation.

 
ARTICLE XII
 
At any time during which a class of capital stock of this Corporation is
registered under Section 12 of the Securities Exchange Act of 1934 or any
similar successor statute, stockholders of the Corporation may not take any
action by written consent in lieu of a meeting.
 
ARTICLE XIII
 
Special meetings of stockholders may be called at any time by only the Chairman
of the Board of Directors, a  Chief Executive Officer (or, if there is no Chief
Executive Officer, a President) or by the Board of Directors of the Corporation
pursuant to a resolution adopted by the affirmative vote of a majority of the
total number of directors then in office, and (up to twice in any calendar year)
shall also be called by the President or Secretary at the request in writing of
a majority of the Board of Directors or the holders of not less than ten percent
(10%) of the outstanding capital stock of the Corporation entitled to vote. Such
written request shall state the purpose or purposes of the proposed meeting.
Upon receipt of such written request, the President or Secretary shall call a
special meeting of stockholders to be held at the offices of the Corporation or
at a location, at the Corporation’s discretion, that is reasonable and
convenient, at such date and time as the President or Secretary may fix, such
meeting to be held not less than ten (10) nor more than sixty (60) days after
the receipt of such written request.  Any business transacted at any special
meeting of stockholders shall be limited to matters relating to the purpose or
purposes stated in the notice of meeting.
 
ARTICLE XIV
 
The Board of Directors of this Corporation, when evaluating any offer of another
party to make a tender or exchange offer for any equity security of the
Corporation, shall, in connection with the exercise of its judgment in
determining what is in the best interests of the Corporation as a whole, be
authorized to give due consideration to any such factors as the Board of
Directors determines to be relevant, including without limitation: (i) the
interests of the stockholders of the Corporation; (ii) whether the proposed
transaction might violate federal or state laws; and (iii) not only the
consideration being offered in the proposed transaction, in relation of the then
current market price for the outstanding capital stock of the Corporation, but
also to the market price for the capital stock of the Corporation over a period
of years, the estimated price that might be achieved in a negotiated sale of the
Corporation as a whole or in part or through orderly liquidation, the premiums
over market price for the securities of other corporations in similar
transactions, current political, economic and other factors bearing on
securities prices and the Corporation’s financial condition and future
prospects.
 
In connection with any such evaluation, the Board of Directors is authorized to
conduct such investigations and to engage in such legal proceedings as the Board
of Directors may determine.
 
ARTICLE XV
 
The Corporation expressly elects to be governed by Section 203 of the DGCL.
 
 
 
 
 
 
5 

--------------------------------------------------------------------------------

 